UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-4942



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LAKENDRICK FOBBS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CR-03-310)


Submitted:   October 21, 2005           Decided:     November 15, 2005


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert J. McAfee, MCAFEE LAW, P.A., New Bern, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lakendrick Fobbs was convicted after a trial of one count

of conspiracy to commit armed bank robbery, in violation of 18

U.S.C. § 371 (2000), armed bank robbery and aiding and abetting

such robbery, in violation of 18 U.S.C. §§ 2, 2113(a), (d) (2000),

and one count of using, carrying and brandishing a firearm during

and in relation to a crime of violence and aiding and abetting such

conduct, in violation of 18 U.S.C. §§ 2, 924(c)(1) (2000).            On

appeal, Fobbs contends the district court erred in denying his

motion to suppress custodial statements.       He further contends the

evidence was insufficient. In addition, Fobbs claims the district

court erred in finding he obstructed justice. Finding no error, we

affirm.

          We   review   factual   findings   underlying   a   suppression

motion for clear error; legal conclusions are subject to de novo

review.   United States v. Grossman, 400 F.3d 212, 216 (4th Cir.

2005). When a suppression motion is denied, we review the evidence

in the light most favorable to the Government.        United States v.

Perkins, 363 F.3d 317, 320 (4th Cir. 2004), cert. denied, 125 S.

Ct. 867 (2005).   We find the district court did not clearly err in

finding that Fobbs initiated the contact with law enforcement

authorities and he was fully advised of his rights prior to the

start of the interview.




                                  - 2 -
            A defendant challenging the sufficiency of the evidence

faces a heavy burden.         See United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).         When, as here, the defendant challenges the

sufficiency of the evidence at trial, the relevant question is

whether, taking the view most favorable to the Government, there is

substantial evidence to support the verdict. See Glasser v. United

States,    315    U.S.    60,   80    (1942).         We     “defined       ‘substantial

evidence,’ in the context of a criminal action, as that evidence

which ‘a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant's guilt beyond a

reasonable doubt.’” United States v. Newsome, 322 F.3d 328, 333

(4th Cir. 2003) (quoting United States v. Burgos, 94 F.3d 849,

862-63     (4th    Cir.      1996)    (en        banc)).       We        “must     consider

circumstantial as well as direct evidence, and allow the Government

the benefit of all reasonable inferences from the facts proven to

those sought to be established.”                 United States v. Tresvant, 677

F.2d 1018, 1021 (4th Cir. 1982).                   We find the evidence was more

than sufficient to support the convictions.

            Under U.S. Sentencing Guidelines Manual § 3C1.1 (2003),

a   two   level   enhancement        may    be    appropriate       if    the    defendant

attempts     to    obstruct     the    administration          of        justice    during

sentencing       and   the    obstruction          relates    to     the     offense    of

conviction.       The court need only find by a preponderance of the

evidence the enhancement applies.                  United States v. Kiulin, 360


                                           - 3 -
F.3d 456, 460 (4th Cir. 2004).       Under this standard, the relevant

facts must be shown to be more likely true than not.                  United

States v. Montano, 250 F.3d 709, 713 (9th Cir. 2001).            Despite the

fact the guidelines are no longer mandatory, a court must still

“consult    [the]   [g]uidelines   and   take   them   into     account   when

sentencing.”     United States v. Booker,       543 U.S.___, ___, 125 S.

Ct. 738, 767 (2005) (Breyer, J., opinion of the Court).              We find

there was ample evidence to support the enhancement as a result of

Fobbs’     statement   that   he   did   not    receive   the    presentence

investigation report.

            Finally,   because     the   district   court     announced    an

alternate sentence identical to the sentence imposed under a

mandatory application of the sentencing guidelines, we find any

error as to the mandatory application of the guidelines to be

harmless.      See Booker, 543 U.S. at ___, 125 S. Ct. at 769;

Williams v. United States, 503 U.S. 193, 203 (1992).

            Accordingly, we affirm the convictions and sentence.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 4 -